DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS’ filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denefle (US 20150301336) hereto after referred to as D1.

With regard to claim 1, D1 teaches an optical system for an AR apparatus, in at least figure 1; comprising: an image source (2); and a polarizing beam splitter (3) having a beam-splitting side adjacent to the image source (2) and a transmission side facing away from the image source (bottom of 3), the polarizing beam splitter being arranged such that light emitted from the image source is able to be non-perpendicularly incident on and be at least partially reflected by the beam-splitting side, and the polarizing beam splitter (3) being configured such that when light is incident on the beam-splitting side, a polarized light component ([0052]; p polarization), whose polarization is in a first direction, passes through ([0052]; transmits) the polarizing beam splitter and is transmitted through the transmission side thereof, and a polarized light component ([0052]; s polarization), whose polarization is in a second direction perpendicular to the first direction, is reflected ([0052]; reflects) from the beam-splitting side, wherein the optical system also comprises a polarizer (5) disposed between the image source (2) and the beam-splitting side of the polarizing beam splitter (3), and the polarizer is configured to allow polarized light, whose polarization is in the second direction ([0052]; S polarization), to be transmitted therethrough and polarized light, whose polarization is in the first direction ([0052]; P polarization) to be absorbed ([0051]).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further 

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches, an optical system, in at least figure 1, wherein it further comprises: a wave plate (5) adjacent to the beam-splitting (3) side, the light emitted from the image source (2) being able to be at least partially reflected by the beam-splitting side towards the wave plate (5); and a semi-reflector (14) located downstream of the wave plate (5) in an optical path of reflected light.

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches, an optical system, in at least figure 1, wherein the image source (2) comprises an image source (2) which is controlled to emit light, and a lens ([0060]) for focusing the emitting light, and wherein the polarizer (5) is located between the image source (2) and the lens.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches, an optical system, in at least figure 1, wherein the image source (2) comprises an image source which is controlled to emit light, and a lens ([0060]) for focusing the 

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 4, wherein D1 further teaches, an optical system, in at least figure 1, wherein the image source (2) also comprises a matching part ([0060]) located between the image source (2) and the lens ([0061]), and wherein the polarizer (5) is located between the image source (2) and the matching part or between the matching part and the lens.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 5, wherein D1 further teaches, an optical system, in at least figure 1, wherein the image source (2) also comprises a matching part ([0060]) located between the image source (2) and the lens ([0060]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1: Denefle (US 20150301336), and further in view of D2: Border (WO 2012118573).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, however D1 fails to expressly disclose an optical system, wherein it further comprises an additional wave plate and an additional polarizer which are located in this order distal to the semi-reflector, wherein the additional wave plate is configured such that when circularly polarized light is incident on it, linearly polarized light is able to exit, and the additional polarizer is configured to absorb the exiting linearly polarized light.
In a related endeavor, D2 teaches an optical system, in at least figure 6; wherein it further comprises an additional wave plate (653) and an additional polarizer (654) which are located in this order distal to the semi-reflector (440), wherein the additional wave plate (653) is configured such that when circularly polarized light is incident on it, linearly polarized light is able to exit, and the additional polarizer is configured to absorb the exiting linearly polarized light ([0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to 
In a related endeavor, D2 teaches an optical system, in at least figure 6; wherein the additional wave plate (653) is configured such that when the circularly polarized light is incident on it, a polarized light component, whose polarization is in the first direction, is able to exit, and wherein the additional polarizer is configured to absorb the polarized light component whose polarization is in the first direction ([0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to expressly disclose an optical system, wherein the additional wave plate is configured such that when the circularly polarized light is incident on it, a polarized light component, whose polarization is in the second direction, is able to exit, and wherein the additional polarizer is configured to absorb the polarized light component whose polarization is in the second direction.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to expressly disclose an optical system, wherein the additional wave plate and the additional polarizer are adhered together.
In a related endeavor, D2 teaches an optical system, in at least figure 6; wherein the additional wave plate (653) and the additional polarizer (654) are adhered together ([0037]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.


In a related endeavor, D2 teaches an optical system, in at least figure 6; wherein the semi-reflector (440) is a curved semi-reflector, and the contours of the additional wave plate (653) and the additional polarizer (654) in a lateral direction substantially follow the curved shape of the semi-reflector.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, however D1 fails to expressly disclose an optical system, wherein it also comprises a transparent protective sheet located distal to the additional polarizer.
In a related endeavor, D2 teaches an optical system, in at least figure 7; wherein it also comprises a transparent protective sheet (740) located distal to the additional polarizer (654).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the 

With regard to claim 14, D1 teaches an optical system for an AR apparatus, in at least figure 1, comprising: an image source (2); a polarizing beam splitter (3) having a beam-splitting side adjacent to the image source and a transmission side facing away from the image source; a first wave plate (5) adjacent to the beam-splitting side, the polarizing splitting being arranged such that light emitted from the image source (2) is able to be non-perpendicularly incident on the beam-splitting side and be at least partially reflected towards the first wave plate (5); and a semi-reflector (14) located downstream of the first wave plate (5) in an optical path of reflected light, the polarizing beam splitter (3) being configured such that when light from the image source (2) is incident on the beam-splitting side, a polarized light component ([0052]), whose polarization is in a first direction ([0052]; P), passes through the polarizing beam splitter and is transmitted through the transmission side thereof, and a polarized light component ([0052]; S), whose polarization is in a second direction perpendicular to the first direction, is reflected from the beam-splitting side towards the first wave plate (5).
However D1 fails to expressly disclose; wherein the optical system also comprises: a second wave plate and a polarizer which are located in this order distal to the semi-reflector, wherein the second wave plate is configured such that when circularly polarized light is incident on it, linearly polarized light is able to exit, and the polarizer is configured to absorb the exiting linearly polarized light.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, however D1 fails to expressly disclose an optical system, wherein the first wave plate is a first retarder film applied over a proximal surface of the semi-reflector.
In a related endeavor, D2 teaches an optical system, in at least figure 1, wherein the first wave plate (5) is a first retarder film applied over a proximal surface of the semi-reflector (4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.


In a related endeavor, D2 teaches an optical system, in at least figure 6; wherein the second wave plate (653) is configured such that when the circularly polarized light is incident on it, a polarized light component whose polarization is in the first direction exits, and the polarizer is configured to absorb the polarized light component whose polarization is in the first direction ([0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 17, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, however D1 fails to expressly disclose an optical system, wherein it also comprises a transparent protective sheet located distal to the polarizer.
In a related endeavor, D2 teaches an optical system, in at least figure 7; wherein it also comprises a transparent protective sheet (740) located distal to the polarizer (654).


With regard to claim 18, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 14, however D1 fails to expressly disclose an optical system, wherein the second wave plate is configured such that when circularly polarized light is incident on it, a polarized light component whose polarization is in the second direction exits therefrom, and the polarizer is configured to absorb the polarized light component whose polarization is in the second direction.
In a related endeavor, D2 teaches an optical system, in at least figure 6, wherein the second wave plate (653) is configured such that when circularly polarized light is incident on it, a polarized light component whose polarization is in the second direction exits therefrom, and the polarizer is configured to absorb the polarized light component whose polarization is in the second direction ([0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 19, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, however D1 fails to 
In a related endeavor, D2 teaches an optical system, in at least figure 7; wherein the transparent protective sheet (740) is one of a light attenuation sheet, a photochromic sheet or an electrochromic  sheet ([0043]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

With regard to claim 20, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 17, however D1 fails to expressly disclose an optical system, especially a head-mounted augmented reality apparatus, comprising a bracket and an optical system, integrated in the bracket.
In a related endeavor, D2 teaches an optical system, in at least figure 1 and [0002]; especially a head-mounted augmented reality apparatus, comprising a bracket and an optical system, integrated in the bracket.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the additional waveplate and polarization layers as taught by D2 for the purpose of further providing control over the light in the system for the desired effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872